—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Rosato, J.), rendered March 10, 1992, convicting him of criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. The facts have been considered and are determined to have been established.
The Supreme Court erred in denying the defendant’s request to charge criminal possession of a controlled substance in the seventh degree as a lesser included offense. A reasonable view of the evidence, to wit, the testimony as to the weight of the cocaine and the chemist’s margin of error, would have supported a finding that he committed the lesser, but not the greater, offense (see, People v Glover, 57 NY2d 61, 63).
We have examined the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be either unpreserved for review or without merit. Lawrence, J. P., O’Brien, Joy and Altman, JJ., concur.